Citation Nr: 0414904	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-30 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating greater 
than 10 percent for service-connected residuals of fracture 
of the right, fourth metacarpal.

2.  Entitlement to an initial disability rating greater than 
0 percent for service-connected scars above the left eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from January 1965 
until December 1968.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which assigned an increased disability 
rating of 10 percent for service-connected residuals of 
fracture of the right, fourth metacarpal and an initial 
noncompensable rating for service-connected scars above left 
eye.  AB v. Brown, 6 Vet. App. 35 (1993).

The appellant did not request a hearing in this case.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), are 
applicable to the appellant's claims for increased ratings.  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

For purposes of this remand, the Board shall focus on VA's 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  The Board notes that the 
appellant in this case was previously afforded a VA 
examination in May 2002.  However, the appellant's claims 
file was not made available for review in conjunction with 
the examination.  The fact that the May 2002 VA examination 
was conducted without access to the appellant's claims file 
renders the examination inadequate for rating purposes.  See, 
e.g., 38 C.F.R. § 4.1 (2003).  ("It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, reexamination is warranted.

Accordingly this case is REMANDED for the following:

1.  The appellant should be scheduled for a 
VA orthopedic reexamination.  The examiner 
should thoroughly review the claims folder in 
conjunction with evaluating the appellant.  
The examiner should specifically address the 
following:

a)  What is the range of motion in 
degrees, functional impairment due to 
pain, weakness, incoordination, 
fatigability, etc., resulting from the 
appellant's service-connected residuals 
of fracture of the right, fourth 
metacarpal?  The examiner should also 
comment upon any ankylosis.

b)  With respect to the appellant's 
service-connected scars above left eye, 
the examiner should comment upon any 
visible or palpable tissue loss, length 
and width of the scars, surface contour 
of the scars (i.e. elevation or 
depression on palpation), adherence to 
underlying tissue, hyper or 
hypopigmentation, skin texture (i.e. 
irregular, atrophic, shiny, scaly, 
etc.), missing underlying soft tissue, 
and any skin induration and/or 
inflexibility.  In addition, the 
examiner should also comment upon any 
functional impairment resulting 
therefrom.

All appropriate testing in this regard should 
be accomplished.  A complete rationale for 
any opinion expressed must be provided.  If 
the examiner cannot answer the above without 
resorting to speculation, then he or she 
should so state.

2.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

3.  The appellant's claims for increased 
ratings for service-connected residuals of 
fracture of right, fourth metacarpal and for 
service-connected scars above the left eye 
should then be reconsidered.  If the benefits 
sought on appeal remain denied, then the 
appellant and his representative should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal, as well as any amendments to those 
regulations.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, provides 
for expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




